Corrected EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Mr. Kanakia on 11/12/2021.
The application has been amended as follows: 
1. (Currently Amended) A regulating system for a finger ring[s], comprising: 
[at least] an annular outer ring structure [with] having a substantially circular shape forming an opening with and an inner circumference, comprising at least one groove [or a housing] forming[ed] [preferably for] most of the length of [the] said inner circumference of [the] said annular outer ring structure, and 
at least one or more of a plurality of internal calibrating devices substantially [with] in a shape of a single piece circular crown portion, [wherein said device is substantially realized in a single piece,] said at least one or more of a plurality of internal calibrating devices being flexible and [being] adapted to engage in said at least one groove [or housing internally realized] in said annular outer ring structure, said at least one or more of a plurality of internal calibrating devices being concentric with said annular outer ring structure, and being completely housed within [the] said annular outer ring structure[,] while maintaining [the] a correct balance and positioning of [the] said finger ring on a user's finger, each of said [one or more] plurality of internal calibrating devices having different degrees of curvature and bending [or jumble] on [the] an inside part of said internal calibrating device[s] which [modify the] defines a thickness of said internal calibrating device to modify a diameter of said [the] opening [size] of [the] said annular outer ring structure, said at least one or more of a plurality of internal calibrating devices being interchangeable [between them] with said annular outer ring structure, 
wherein each of said [the] at least one or more of the plurality of internal calibrating devices comprise[s] a plurality of [carvings or] spaced slots [in spaced relation from each other] on said inside part and in a direction of a thickness of said at least one or more of a plurality of internal calibrating s to form a [flexibility] flexible structure which is [to be] bendable for being inserted into and removed from [the] said at least one groove [housing], and 
wherein the at least one or more of a [the] plurality of internal calibrating devices comprises an outer surface having a curved profile extending between circumferential edges of said at least one or more of a plurality of internal calibrating devices to match with an inner surface of [the housing] said at least one groove such that there is no residual space between [the] said outer surface of [the] said at least one or more of a plurality of internal calibrating devices and [the] said inner surface of [the housing] said at least one groove.

Claims 2-3 and 5-9, line 1, changed “rings” to -- a finger ring—
Claim 2, line 2, changed “the groove of the ring structure” to --said at least one groove—and changed “the entire inner circumference of the ring structure” to –the entire length of said inner circumference of said annular outer ring structure—
Claim 3, line 2, changed “the device” to –said at least one or more of a plurality of internal calibrating devices—and deleted “, said calibrating device fully enveloping a user’s finger”
Claim 5, line 2, changed “device” to –said at least one or more of a plurality of internal calibrating devices—, changed “said calibrating device” to –said internal calibrating device--,
	line 3, changed “the calibrator device” to –said internal calibrating device--,
	line 4, changed “the housing of the annular structure” to –said at least one groove--,
Claim 6, line 2, changed “the calibrator device” to –said at least one or more of a plurality of internal calibrating devices--,
	line 3, deleted “provided that is suitable for the purpose”
Claim 7, line 2, changed “said calibrating devices” to –said at least one or more of a plurality of internal calibrating devices--, changed “said housing” to –said at least one groove--, deleted “of said 
	line 3, deleted “, permitting to always have the perfect fit for the ring”
Claim 8, line 2, changed “said calibrating device” to -- said at least one or more of a plurality of internal calibrating devices--, changed “said housing” to –said at least one groove--, deleted “also”, 
Deleted claim 10.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JACK W LAVINDER whose telephone number is (571)272-7119. The examiner can normally be reached Mon-Friday 9-4pm (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Victor Batson can be reached on 571-272-6987. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like 

JACK W. LAVINDER
Primary Patent Examiner
Art Unit 3677



/JACK W LAVINDER/               Primary Examiner, Art Unit 3677